DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021has been entered. 
	Claims 1, 2, 5, 7, 8, 10, 13-15, and 17-44, are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 32 and 39 both recite, “wherein the curing component comprises a D97 particle size of no more than 500             
                µ
            
        m…” However, Applicant’s specification only has support for the curing component is milled or ground to a fine powder to the D97 particle size as cited in para 47 and the examples. This is further exemplified by the Applicant’s examples where the curing component is a solid that is then ground to a fine powder having the claimed D97 particle size (See para 86-89). The above claims allow for the curing compound to broadly be in any form such as not a solid, i.e. liquid droplets/dispersions, etc., which the Applicant’s specification does not have support for and is thus considered new matter.

Claims 33-38 and 40-44 are dependent claims which fail to alleviate the issues cited above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 32 and 39 both recite, “wherein the curing component comprises a D97 particle size of no more than 500             
                µ
            
        m…” The term “comprises” generally used to list another component and thus, seems to be describe another component in the mixture in the curing component. However, at the same time, it seems that the Applicant is attempting to describe the particle size of the whole curing component itself. Thus, it is unclear if the particle size is for another component in the mixture or if it is to describe the whole curing component itself. The examiner suggest replacing “comprises” with “is a ground fine powder having…”

Claims 33-38 and 40-44 are dependent claims which fail to alleviate the issues cited above.

Allowable Subject Matter
Claims 1, 2, 5, 7, 8, 10, 13-15, and 17-31, are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance was previously recited on page 2-3 of the Notice of Allowance dated 03/31/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HA S NGUYEN/Examiner, Art Unit 1766